 In the Matter of TABARDREY MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICACaseNo. R-1554.-Decided [November 1, 1939Textile Manufacturing Industry-Investigationof Representatives:controversyconcerning representation of employees:stipulation:refusal to recognize peti-tioner until certification;-Unit Appropriate for CollectiveBargaining:stipu-lation : allhourlyand piece-rateproduction and maintenance employees, ex-cluding supervisory,clerical,watchmen-Election OrderedMr. Herbert O. Eby,for the Board.Long, Long d Barrett,byMr. J. Dolph LongandMr. George A.Long,of Graham, N. C.,and Mr. Sidney S. Paine,ofHaw River,N. C., for the Company.Mr. Henry I. Adams,of Charlotte, N. C., for the Union.Mr. Stanley D. Metzger,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 24, 1939, Textile Workers Organizing Committee, hereincalled the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland), a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Tabardrey Manufacturing Company, Haw River, NorthCarolina, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) oftheNational Labor Relations Act, 49 Stat. 449, herein called theAct.On August 4, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.'The petition was signed by Textile Workers Organizing Committee.At the hearing,however, this was changed,without objection,to Textile Workers Union of America.17 N. L.R. B., No. 2.6 TABARDREY MANUFACTURING COMPANY7On August. 17, August 26, and September 8,. 1939, the RegionalDirector issued a notice of hearing and notices of postponement, re-spectively, copies of which were duly served upon the Company andupon the Union.Pursuant to notice, a hearing was held on October12, 1939, at Burlington, North Carolina, before Berdon M. Bell, theTrial Examiner duly designated by the Board.The Board and theUnion were represented by counsel; the Company was represented bycounsel and by its president.All participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings regarding the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and they are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTabardrey Manufacturing Company is a North Carolina corpora-tion having its principal place of business at Haw River, North Caro-lina.It is engaged in the manufacture of cotton grey goods, namely,corduroy, moleskins, and suedes.The chief raw material used bythe Company is cotton.During the period from January 1 toSeptember 30, 1939, 14.8 per cent of the cotton used by the Companywas purchased by and shipped to it from points outside the Stateof North Carolina.The Company produces annually approximately51/2 or 6 million yards of goods of an approximate value of $1,025,000.Approximately99 percent of the Company's products are sold tothe Proximity Manufacturing Company, Greensboro, North Caro-lina.At least 60 per cent of these are, after processing by the Prox-imityManufacturing Company, sold and transported into Statesother than the State of North Carolina.Three officers and directorsof Proximity Manufacturing Company are also officers and directorsof the Company.The Company employs approximately 325 persons.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership all hourly and piece-rate production and maintenance em-ployees of the Company, excluding clerical and supervisory employeesand watchmen.247384-40-vol. 17-2 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE QUESTION CONCERNING REPRESENTATIONAt the hearing the parties stipulated that on May 4, 1939, at aconference between the Company and the Union, the Company, be-cause of its lack of knowledge as to whether the Union representeda majority of its employees, refused to recognize the Union as thesole bargaining agency for its employees.We find that a questionhas arisen concerning the representation of employees of the company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated that all hourly and piece-rate production and maintenance employees of the Company, ex-clusive of supervisory and clerical employees and watchmen, con-stitute an appropriate bargaining unit.We see no reason to alterthe agreed unit.We find that all hourly and piece-rate production and maintenanceemployees of the Company, exclusive of supervisory and clerical em-ployees and watchmen, constitute a unit appropriate for purposes ofcollective bargaining and that said unit will insure to employees' ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies ofthe Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Union requested an election to determine thequestion concerning representation.We find that the question whichhas arisen concerning the representation of employees of the Com-pany can best be resolved by. an election by secret ballot.The Company and the Union agreed at the hearing that, in theevent that the Board should direct an election, the eligibility of em-ployees to participate therein should be determined by the Company'spay roll for the week ending September 30, 1939.We shall directthat those eligible to vote in the election shall be the employees inthe appropriate unit whose names appear upon the Company's payroll for the week ending September 30, 1939, including employees who TABARDREY MANUFACTURING COMPANY9did not work during such pay-roll period because they were ill oron vacation, and employees who were then or have since been tem-porarily laid off, but excluding those who have since quit or beendischarged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees) of Tabardrey Manufacturing Company, HawRiver,North Carolina, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All hourly. and piece-rate production and maintenance employeesof the Company, exclusive of supervisory and clerical employees andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Tabardrey Manufacturing Company, Haw River, North Caro-lina, an election by secret ballot shall be conducted as early as pos-sible but not later than thirty (30) days from the date of this Di-rection of Election, under the direction and supervision of the Re-gional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all hourly and piece-rate. production and maintenance employees of Tabardrey Manu-facturing Company, Haw River, North Carolina, whose names ap-pear upon the Company's pay roll for the week ending September30, 1939, including employees who did not work during such pay-roll period because they were ill or on vacation, and employees whowere then or have since been temporarily laid off, but excludingclerical and supervisory employees, watchmen, and employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Textile Workers Union ofAmerica for the purposes of collective. bargaining.